Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations, especially those which include the specific limitations regarding determining switching moments for the current position of a biped robot where the switching moments are when a mass center position of the biped robot is switching from one leg of the biped robot to the other leg, finding the mass center position of the biped robot at each switching moment, connecting the mass center positions at the switching moments as an equivalent trajectory of the biped robot, and controlling the biped robot according to the equivalent trajectory. It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nelson et al. (US 10,081,098 B1)
Nelson teaches controlling the position of a leg of a robotic device to balance the robotic device. This method tracks the center of mass of the robotic device as the robotic device is walking (Figs. 4A and 4B). 
	

Su (US 2018/0004208 A1)
Su teaches a method for controlling the gait of a biped robot. This method includes finding a movement trajectory of a center of mass of the biped robot. This includes a step starting phase, mid-step phase, and a step ending phase to better track the movements of the biped robot.

Swilling (US 9,586,316 B1)
Swilling teaches determining a step path for a robot. This includes generating a reference capture point trajectory based on the reference step path and state of the robot. The reference capture point trajectory defines a predicted path that a center of pressure of the robot would travel.

Stephens (US 9,499,218 B1)
Stephens controlling a legged robot by determining mechanically-timed footsteps for the robot. This includes determining a position of a center of mass of the robot, determining a velocity of the center of mass, and determining a capture point based the position and velocity of the center of mass where the capture point is on the ground surface.

These references disclose related inventions but do not teach the above stated allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664